DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the top film layer and the bottom film layer that are at least partially welded together at their edges by spot welding (claim 7 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation "the surface area of the bottom surface and/or the top surface" in lines 2-3. Claim 1, from which claim 9 depends, does not mention a surface area with a bottom surface or a top surface therefore it is unclear what surface applicant is referring to. There is insufficient antecedent basis for this limitation in the claim. Applicant should note that claims 10 and 11 are rejected for the same reason.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-9, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (US 20040030304 A1).
Regarding claim 1, Hunt et al. teaches  a system for the treatment of a wound site using negative pressure (see Abstract), the system comprising a porous pad (12) suitable for the transmission of negative pressure to the wound site (see Abstract); a drainage layer (foam (36) and films (28, 30, and 38)) positioned under the porous pad (see Figure 1), the drainage layer configured to channel fluid from the wound site (see Paragraph [0023]); a flexible drape (14) configured to be placed over the porous pad (see Figure 1); a source of negative pressure (see Abstract); and a conduit (18) configured to transmit negative pressure from the source to the flexible drape (see Paragraph [0040]); wherein the drainage layer comprises a hydrophilic foam (see Paragraph [0034]) and one or more film layers (28 and 30).
Regarding claim 2, Hunt et al. teaches wherein the hydrophilic foam comprises polyvinyl alcohol (see last two lines of Paragraph [0021]).
Regarding claim 3, Hunt et al. teaches wherein the drainage layer comprises a top film layer (28) over the hydrophilic foam.
claim 4, Hunt et al. teaches wherein the drainage layer comprises a bottom film (30) layer under the hydrophilic foam.
Regarding claim 5, Hunt et al. teaches wherein the one or more film layer or film layers comprise a material selected from the group comprising polyurethane, polyethylene, polytetrafluoroethylene, or blends thereof (polyurethane film, see Paragraph [0030]).
Regarding claim 6, Hunt et al. teaches wherein the one or more a film layer or film layers cover at least part of a side wall of the drainage layer (the foam may be enclosed in an envelope of plastics film, see Paragraph [0021]).
Regarding claim 7, Hunt et al. teaches wherein the hydrophilic foam is sandwiched between a top film layer and a bottom film layer (see Figure 1), and the top film layer and the bottom film layer are at least partially welded together at their edges (sealed on their periphery, see Paragraph [0030]).
Regarding claim 8, Hunt et al. teaches wherein the top film layer and the bottom film layer are spot-welded (see Paragraph [0030]), thereby creating fluid channels (the joining of the film and foam wherein the top film layer is curved downwards and the bottom layer is curved upwards forming a channel, see Figure 1).

    PNG
    media_image1.png
    424
    834
    media_image1.png
    Greyscale

Regarding claim 9, Hunt et al. teaches wherein the one or more film layers covers less than 100% of the surface area of the bottom surface and/or the top surface of the hydrophilic foam (holes (32 & 34) can be dispersed across the surface to cover different surface areas corresponding to the holes in the foam layer (36), see Paragraph [0033]).
Regarding claim 15, Hunt et al. teaches a port (16) attachable to an aperture formed in the drape and the conduit (see Paragraph [0040]).
Regarding claim 16, Hunt et al. teaches a method of treating a wound site using negative pressure (see Abstract), wherein the treatment comprises: placing a hydrophilic drainage layer (foam (36) and films (28, 30,and 38)) onto the wound site (see Paragraph [0030-0031]); placing a porous pad (12) over the hydrophilic drainage layer (see Paragraph [0038]); sealing the wound site with a flexible drape (14) positioned over the wound and sealed to the skin surrounding the wound (see Paragraph [0039]); and applying negative pressure to the wound site from a source of negative pressure (suction line, see Paragraph [0040]), wherein the 
Regarding claim 17, Hunt et al. teaches wherein the hydrophilic foam comprises polyvinyl alcohol (see last two lines of Paragraph [0021]).
Regarding claim 20, Hunt et al. teaches wherein the side wall of the hydrophilic drainage layer touches onto the wound site (see last line of Paragraph [0030]).
7.	Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard et al. (US 9289327 B2).
Regarding claim 1, Beard teaches a system for the treatment of a wound site using negative pressure (see Abstract), the system comprising: a porous pad (122) suitable for the transmission of negative pressure to the wound site (see Col. 4 lines 47-48); a drainage layer (see Figure 2)(encapsulating legs (106) that are further shown in detail in Figure 1C) positioned under the porous pad (see Col. 9 lines 12-15), the drainage layer configured to channel fluid from the wound site (see Col. 9 lines 61-68); a flexible drape (124) configured to be placed over the porous pad (see Figure 1); a source of negative pressure; and a conduit (130) configured to transmit negative pressure from the source to the flexible drape (see Col. 4 lines 51-55); wherein the drainage layer comprises a hydrophilic foam (manifold members can made of polyurethane, see Col. 5 lines 34-39) and one or more film layers (168 and 170).
Regarding claim 13, Beard teaches wherein the drainage layer is provided with a thickness less than its width and length (see Col. 8 lines 26-28), wherein the drainage layer (106) further comprises at least one cut (separate encapsulating legs (106), see Figure 2) extending through at least a portion of the thickness of the drainage layer to define a section .
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20040030304 A1).
Regarding claim 10, Hunt et al. discloses the invention essentially as discussed above. Hunt et al. further discloses that the foam may be of different sizes and shapes. 
However, Hunt et al. does not expressly disclose one or more film layers covers less than 70% of the surface area of the bottom surface and/or the top surface of the hydrophilic foam.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hunt et al. to have one or more film layers covers less than 70% of the surface area of the bottom surface and/or the top surface of the hydrophilic foam since it has been held that “where the only difference between the prior art and the claims was a recitation of percent surface area coverage of the claimed device and a device having the claimed relative percent surface area coverage would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hunt et al. would not operate differently with the claimed of percent surface area coverage of the film layers, the device would function appropriately having the claimed percent surface area coverage. Further, applicant places no criticality on the percent surface area coverage claimed, indicating simply that the film layers “may” cover less be within the claimed percent surface area coverage (specification pp. [0008]).
Regarding claim 11, Hunt et al. discloses the invention essentially as discussed above. Hunt et al. further discloses the foam may be of different sizes and shapes. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hunt et al. to have one or more film layers covers less than 30% of the surface area of the bottom surface and/or the top surface of the hydrophilic foam since it has been held that “where the only difference between the prior art and the claims was a recitation of percent surface area coverage of the claimed device and a device having the claimed relative percent surface area coverage would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hunt et al. would not operate differently with the claimed of percent surface area coverage of the film layers, the device would function appropriately having the claimed percent surface area coverage. Further, applicant places no criticality on the percent surface area coverage claimed, indicating simply that the film layers “may” cover less be within the claimed percent surface area coverage (specification pp. [0008]). 
Regarding claim 12, Hunt discloses holes in the foam, but is silent in regards to the specific shape of the holes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hunt et al. to have an uncovered portion of the hydrophilic foam layer in the shape selected from the group consisting of asterisk shape, spiral shape, cross-hatch shape, starfish shape, and lobe shape since it has been held .
12.	Claims 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20040030304 A1), in view of Burrell et al. (US 6333093 B1).
 	Regarding claim 14, Hunt et al. teaches all of the limitations as stated above in claim 1. However, Hunt et al. does not teach the system of Claim 1, further comprising an organ protection layer.
	Burrell et al. teaches the system of Claim 1, further comprising an organ protection layer (antimicrobial coating layer see Col. 13-14 lines 51-67; 1-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the wound dressing of Hunt et al. and further include an organ protection layer to contact the wound, as taught by Burrell et al. Burrell et al. teaches that the organ protection layer (antimicrobial coating) would limit infection and also act as an indicator of activation of the dressing (see Col. 13 lines 63-66).
claim 18, Hunt et al. teaches all of the limitations as stated above in claim 1. However, Hunt et al. does not teach the method of claim 16, wherein the treatment further comprises placing an organ protection layer onto the wound site.
Burrell et al. teaches the system of Claim 16, further comprises placing an organ protection layer (antimicrobial coating layer see Col. 13-14 lines 51-67; 1-10) onto the wound site (it would be inherent to place the organ protection layer on the wound when using the wound dressing system). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the wound dressing of Hunt et al. and further include an organ protection layer to contact the wound, as taught by Burrell et al. Burrell et al. teaches that the organ protection layer (antimicrobial coating) would limit infection and also act as an indicator of activation of the dressing (see Col. 13 lines 63-66).
Regarding claim 19, Hunt et al. teaches all of the limitations as stated above in claim 1. However, Hunt et al. does not teach the method of claim 16, wherein the hydrophilic drainage layer comprises an organ protection layer pre-attached to a hydrophilic foam.
Burrell et al. teaches the method of claim 16, further comprising an organ protection layer (antimicrobial coating layer see Col. 10-11 lines 51-67; 1-10) pre-attached to a hydrophilic foam (it would be inherent that the coating layer be pre-attached to the wound contact layer before use)(see Col. 14 lines 26-31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the wound dressing of Hunt et al. and further include an organ protection layer pre-attached to the wound contact layer, as taught by Burrell 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.R./ (2/1/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781